Title: To George Washington from John Lasher, 2 May 1789
From: Lasher, John
To: Washington, George



New York May 2d 1789

The Memorial of John Lasher Most respectfully Sheweth
That your Memorialist in the glorious contest which has happily secured the Independence and Liberty of the United States was among the first who engaged in the service of his Country.
That at the commencment of the contest he was appointed Colonel of one of the Regiments of Militia, and in 1776 served

in that Capacity in the State Levies which composed Genl Scotts Brigade, and afterwards until the close of the War he served as Commissary of Military Stores for the State; an appointment attended with considerable trouble and little emollument.
That by the loss of three Houses of considerable value in the City of New York in the great Fire which hapned a few days after the evacuation of this City by our Army, and other losses occasioned by the Depreciation of the paper money, your Memorialist has been deprived of the dear earnings of many years close application to business which he fondly flattered himself, would have inabled him to have supported his Family with comfort & decency, But thus situated your Memorialist has now in an advanced stage of life little else to depend upon for the maintanance of himself, a wife, and seven children, but the Salary he receives from this State as Surveyor & Searcher of the Port of New York, which Office he now sustains, and he flatters himself has discharged to general sattisfaction, as he is concious he has with fidellity & Integrity.
Your Memorialist therefore humbly prays that in the arrangements to be made under the New Government he may be appointed to the same Office, or to such other Post or Office in the Custom House under the Collector as in your wisdom shall seem meet. And your Memorialist as in duty bound will ever pray

John Lasher

